Citation Nr: 1501556	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for keratosis pilaris.  

5.  Entitlement to service connection for a left ankle disorder.  

6.  Entitlement to service connection a disorder of the lumbar and thoracic spine, to include a sacroiliac disorder.  

7.  Entitlement to service connection for a cervical spine disorder.  

8.  Entitlement to an initial rating in excess of 30 percent for asthma.  

9.  Entitlement to an initial compensable rating for allergic rhinitis.  

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to December 2008, with prior inactive service totaling one year, nine months, and seven days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Pursuant to his request, the Veteran was scheduled to appear at a hearing before the Board, sitting at the RO, in October 2014.  Prior to its occurrence, however, there was received by VA a signed, written statement from the Veteran in which he withdrew his request for a hearing of any kind.  The Board may therefore proceed to address the merits of the appellate issues presented.  

Prior to appeal certification to the Board, additional documentary evidence was received by the RO without subsequent RO consideration of that evidence.  However, because that evidence does not concern the Veteran's claimed hearing loss, there is no need for remand of that issue prior to the Board's consideration of the merits of the issue of the Veteran's entitlement to service connection therefor.  

The issues of the Veteran's entitlement to service connection for migraine headaches, tinnitus, keratosis pilaris, and disorders of left ankle and various segments of the spine, as well as entitlement to higher initial ratings for asthma and allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hearing loss of either ear for VA purposes is not shown in service or thereafter.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notification obligation in this case was accomplished by way of the RO's correspondence, dated in July 2009, to the Veteran at his address of record and this was followed by the claim's initial adjudication in August 2009, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided has affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA also has a duty to assist the Veteran in the development of the claim.  The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled by multiple medical professionals during postservice years.  There are also of record many written statements of the Veteran relating to the instant claim.  Moreover, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

The record indicates that the Veteran was afforded a VA examination as to his claim for service connection for hearing loss, findings from which were to the effect that hearing loss for VA purposes was not shown of either ear.  The findings from that examination are detailed and comprehensive in scope and are such as to permit the Board to evaluate the issue on appeal both fairly and fully, notwithstanding the absence of the Veteran's claims folder at the time of the VA audiological examination.  This is so on the basis that the threshold criteria set forth by 38 C.F.R. § 3.385 as to the existence of hearing loss for VA purposes were not objectively met at that time.  Given that the record is otherwise devoid of a showing that such criteria were met at a prior or subsequent point in time, the absence of the claims folder is not more than harmless error.  On that basis, it is concluded that there exists no further need for additional development, including any further examination, for review of the Veteran's hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation. 

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran alleges inservice acoustic trauma from his exposure to excessive noise levels on flight missions and as a result of the firing of weapons during training sessions, which the Board finds to be competent, credible, and not otherwise disputed by the record.  However, hearing loss of either ear meeting the requisites of 38 C.F.R. § 3.385 is not shown in service or thereafter, including when evaluated by a VA audiologist in August 2009. 

The Veteran himself alleges that he has hearing loss of each ear.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account that he cannot hear well in either ear is competent and credible.  The Veteran is not, however, competent to offer a medical diagnosis of hearing loss meeting the threshold criteria of 38 C.F.R. § 3.385, inasmuch as there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion as to the presence or absence of hearing loss for VA purposes. 

In the absence of proof of a current disability, there can be no valid claim.  Boyer, supra; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Here, while there is evidence of hearing loss based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has a diagnosis of hearing loss of either ear meeting the criteria of 38 C.F.R. § 3.385 at any point in time within the appeal period.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Notice is taken that a VA audiologist in August 2009 in addressing the question of whether the Veteran's tinnitus was related to service concluded relied exclusively on the history provided by the Veteran in concluding that it was more likely than not that his tinnitus was not related to his time in the military.  Such opinion, however, was offered without the benefit of a review of the Veteran's claims folder, including service treatment records or postservice data.  To that extent, the August 2009 opinion is found to be inadequate and remand is required for additional examination and/or medical opinion as to the nexus, if any, between the Veteran's tinnitus and his period of active duty.  

As part of this appeal, the Veteran alleges that he has service-related migraine headaches, keratosis pilaris, a left ankle disorder, and disorders affecting both the lumbar and thoracic segments of his spine and also the cervical portion.  He notes that his skin disorder, diagnosed as keratosis pilaris, was initially observed in service and that he sustained inservice injuries to his left ankle and spine, residuals of which continued to bother him.  VA examination in August 2009 nevertheless indicated that the Veteran's keratosis pilaris was not the result of or aggravation of events occurring in service, albeit without an adequate rationale for such opinion.  The VA examiner also found that the Veteran's inservice left ankle and spinal strains had resolved and that there was otherwise no objective evidence of left ankle or spinal pathology or any pathological diagnosis for his complaints of headaches.  Such opinions do not take into account the Veteran's complaints of recurring headaches, as well as pain and instability involving his left ankle and all segments of his spine, and on that basis those opinions are found to be inadequate.  Remand for additional examination and opinion is deemed necessary.  

As well, additional documentary evidence pertinent to the status of Veteran's asthma and allergic rhinitis was received by the RO subsequent to its most recent review of the evidence of record, as signified by its most recent supplemental statement of the case mailed to the Veteran in May 2012.  Inasmuch as the evidence received must be evaluated both by the AOJ and the Board, remand to ensure that such evidence is fully considered by the AOJ is mandated.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder any pertinent VA treatment records not already on file.  

2.  Afford the Veteran VA ear, skin, spine, joints, and neurological evaluations by medical professionals who have not previously examined or treated him in order to ascertain the nature and etiology of his claimed tinnitus, keratosis pilaris, cervical and thoracolumbar disorders, left ankle disorder, and migraine headaches, respectively.  Provide to the examiner(s) the Veteran's actual and virtual VA claims folder for review.  Those evaluations should consist of a detailed medical history, clinical evaluation, and any testing deemed necessary by the examiner(s).  All pertinent diagnoses should then be set forth.  

The VA examiner(s) is then asked to address each of the following, providing a complete rationale for each opinion offered:

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing tinnitus, keratosis pilaris, cervical and/or thoracolumbar disorder, left ankle disorder, and migraine headaches of the Veteran originated in service or are otherwise related to his military service or any event occurring therein?  The course of the Veteran's shown disruption of one or more left ankle ligaments and indicia of disc disease affecting his spine should be described over time, with consideration of the Veteran's subjective complaints of symptoms and observed manifestations as to the foregoing and as pertaining to his tinnitus, keratosis pilaris, and migraine headaches.  

b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the Veteran's cervical and/or thoracolumbar spine and/or his left ankle was present within the one-year period immediately following his discharge from service in December 2008, and, if so, how and to what degree was any such disorder manifested? 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence 

both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

3.  Afford the Veteran VA examinations in order to ascertain the current nature and severity of his service-connected asthma and allergic rhinitis.  The Veteran's actual and virtual claims folder should be provided to each and every examiner for review.  Those evaluations should consist of a detailed medical history, clinical evaluation, and any testing deemed necessary by the examiner.  All pertinent symptoms and manifestations specifically attributable to each individual disability should be outlined in full.  

4.  Lastly, readjudicate the issues on appeal and if any benefit sought is not granted to the satisfaction of the Veteran, then provide to him a supplemental statement of the case that encompasses all evidence received since entry of the most recent supplemental statement of the case and afford him a reasonable period for a response.  Then, return the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


